Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 8,306,872 B2. This is a statutory double patenting rejection.
	Claim 1: US 8,306,872 B2 claims a search supporting system (col. 28, line 5) comprising:
a combined product database in which attribute information of product items acquired from an image medium is accumulated for each same category (col. 28, lines 6-8);
a combination information database in which, for each of the product items, combination information with another product item of a different category that is used in combination with the each of the product items is stored (col. 28, lines 9-13);
a product item database in which attribute information of product items that are sold is stored (col. 28, lines 14-15);
a similar-item searching portion that selects the image data of a product input by a user and a candidate group of the product items of which attribute information is the same as or similar to that of the image data from the combined product database (col. 28, lines 16-20);
a combination searching portion that, in correspondence with each of the
product items of the candidate group, searches for other product items that are combined with the each of the product items from the combination information database (col. 28, lines 21-25); and
a product-item searching portion that searches for image data of a product item that is the same as or similar to the image data of the another product item of the combination that is selected by the user from combinations of the product item and the another product item from the product item database based on the attribute information of
the image data and outputs the image data of the another product item as a recommended product (col. 28, lines 26-33).

	Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejections under double patenting set forth in this Office action.
	Claims 1, 11, and 12 recite a combination of elements not found in the prior art when taken in combination as a whole.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2020/0027151 A1 (“Jeong”): Jeong teaches a system and method for recommending clothing items. However, Jeong does not teach or suggest the combination of elements claimed by Applicant.
(ii) US 10,109,051 B1 (“Natesh”): Natesh teaches analyzing an image to determine a color scheme and then identifying apparel items that are visually similar to the color scheme (Abstract). However, Natesh does not teach or suggest the combination of elements claimed by Applicant.
(iii) “To Become Fashionable: A Brief Review of Outfit Compatibility” by Ruining Feng (“Feng”): Feng compares different machine learning models to identify clothing that is compatible with an outfit. However, Feng does not teach or suggest the combination of elements claimed by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625